Exhibit 10.5 EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT (the “Agreement”) effective March ,2013 (the “Effective Date”) by and between Lilien Systems, a California corporation (“Lilien”), and (the“Executive”) (collectively, the “Parties”). WHEREAS, Lilien desires to employ Executive and to enter into an agreement embodying the terms of such employment; and WHEREAS, Executive desires to become employed with Lilien on the terms and conditions set forth herein and enter into such agreement. NOW THEREFORE, in consideration of the premises and mutual covenants herein and for other good and valuable consideration, the Parties agree as follows: 1. Effectiveness; Term of Employment . a. Effectiveness .
